Citation Nr: 1236333	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-14 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the Veteran has timely disagreed with a determination that creation of an overpayment of compensation benefits in the calculated amount of $1,200.00 was proper and was correctly calculated. 

2.  Entitlement to waiver of recovery of an overpayment of compensation benefits in the calculated amount of $1,200.00. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran (appellant) had active service from March 1972 to November 1976.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2009 decisions of the Department of Veterans Affairs (VA) Louisville, Kentucky, Regional Office (RO), and from a November 2009 action of the Committee On Waivers and Compromises (COWC) of the Debt Management Center of the St. Paul, Minnesota, RO.  The February 2010 statement of the case (SOC) was issued by the Milwaukee, Wisconsin RO.  

The Veteran contends that he submitted a timely notice of disagreement (NOD) regarding the propriety of creation and calculation of an overpayment.  His contention that he submitted a timely disagreement raises an issue that is appealable, and the fact that the contention has not been addressed must be considered before the Board may complete appellate review of the waiver issue on appeal.  The Veteran's claim that he submitted a timely NOD regarding the propriety of creation of an overpayment has not been adjudicated, and the Board would ordinarily not have jurisdiction.  

However, the Veteran's contention that he has submitted a timely NOD as to the propriety of creation of an overpayment, and the calculated amount, is inextricably intertwined with the appeal for waiver of the overpayment which is before the Board.  The Veteran's contention that he is entitled to a statement of the case (SOC) addressing whether timely NOD as to creation and calculation of the overpayment must be considered before the Board may address the issue on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  The Board has jurisdiction to Remand the Veteran's contention that he has submitted a timely NOD as to creation of the overpayment.  The issues which must be addressed in this Remand are more accurately stated as listed on the title page of this decision.

The Veteran has submitted statements, including in March 2010, which appear to raise a contention that he was not paid compensation benefits to which he was entitled prior to his incarceration in 1994.  The Veteran's status prior to the documented date of the 1994 incarceration noted in the record is not clear.  This matter is not before the Board, but is Referred to the RO for clarification and for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2009 statement, the Veteran challenged the validity of the creation and calculation of a $1,200.00 overpayment of compensation benefits assessed by VA.  The Veteran stated his belief that he had no control over the amount of compensation paid to him, and, since he was without access to reference materials, was unable to check the accuracy of notices sent to him.  He expressed his belief that he was entitled to higher benefits than what he had been paid over the years, and expressed his belief that he should not have to pay back an overpayment that was due solely to VA error.  The Veteran also expressed a belief that, if the debt was valid, he should not have to repay it, since repayment would create severe financial hardship.

By a letter dated September 30, 2009, the Debt Management Center (DMC) acknowledged the Veteran's disagreement with the validity of the creation of the debt and the calculation of the amount of the debt.  The DMC provided the Veteran with an audit for the period at issue (December 1, 2008 through July 31, 2009).  The DMC advised the Veteran that he had 30 days to respond, and advised the Veteran that resolution of his request for waiver would be considered after the period for disputing the existence and calculation of the debt expired.  After the expiration of the 30-day response period, on November 10, 2009, the COWC denied the Veteran's request for waiver of repayment.

In December 2009, the Veteran disagreed with a November 10, 2009 denial of his request for waiver of the overpayment.  In his March 2010 substantive appeal, the Veteran asserted that he also submitted a timely notice of disagreement (NOD) following the DMC's September 30, 2009 letter.  The Veteran contends that he sent the NOD on October 26, 2009, by mail, with a certified receipt.  

The Board is unable to locate any correspondence or communication from the Veteran dated in late October 2009 or with a mailing date of October 26, 2009.  A document which is stamped as received on November 9, 2009 is in the record, but this document appears to be a photocopy of an essentially blank sheet of paper.  The document which is stamped as received on November 9, 2009, is located in the temporary claims file, underneath a communication from the Veteran which is dated (on the first page of five pages only) as received by VA on September 21, 2009.  

The Board is unable to determine whether the Veteran timely disagreed with the propriety of the creation and amount of the debt.  It is the Board's opinion that the Veteran should be afforded an opportunity to demonstrate that he timely submitted such disagreement.  If the Veteran establishes that he timely disagreed with the September 30, 2009 determination, the Veteran is entitled to an SOC addressing that issue.  If the Veteran did not submit a timely NOD, the Veteran is entitled to an SOC addressing the appeal ability of timeliness of an NOD.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012). 

As the issue of whether the creation of the overpayment was proper is being Remanded, and the outcome of that issue could affect the issue of entitlement to waiver of recovery of the overpayment, the Board finds that the claims are inextricably intertwined.  A Board decision on the latter claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The adjudication of the request for waiver must be deferred until adjudication of the claim that the debt is not properly created or calculated is completed. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Louisville, Kentucky and St. Paul, Minnesota Regional Offices and request that those ROs conduct a search of their facilities to search for any correspondence from the Veteran dated in October 2009 or November 2009 or other evidence that the Veteran submitted an NOD following a September 30, 2009 determination, and whether such NOD, if submitted, was timely.  If no additional evidence which should be associated with the claims files is located, the Veteran should be so notified.

2.  The Veteran and his representative should be afforded an opportunity to submit any available evidence to demonstrate that the Veteran mailed correspondence to VA or otherwise disagreed with a determination that an overpayment in the amount of $1,200.00 was properly created and calculated, within 30 days after the September 30, 2009 determination was issued.  

3.  The AOJ should furnish the Veteran and his representative a SOC on the issue of whether the creation of an overpayment of compensation in the calculated amount of $1,200.00 was proper or whether a timely NOD was submitted regarding that claim.  Along with the SOC, the RO should provide a VA Form 9 and afford the Veteran the applicable time period for perfecting an appeal as to this issue. 

The Veteran and his representative are reminded that appellate consideration of an issue may be obtained only if a timely appeal is perfected as to the issue. 

4.  Thereafter, any issue on appeal should be adjudicated or readjudicated, to include the Veteran's claim for a waiver of the overpayment.  If a benefit sought on appeal remains denied, the appellant and his representative should be provided a statement and/or supplemental statement of the case and afforded the appropriate period to respond. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


